department of the treasury a q i internal_revenue_service washington d c jul - ar 2uuy uniform issue list - st tep 2at kk kor ok of ok kk ok ok kk ok kk kk k kok kk tax_exempt_and_government_entities_division ok ok ko kk legend decedent a surviving spouseb state c plan d trust e trust f trust g date h date i date j date k date l amount m ira x dear this is in response to your request for a private_letter_ruling submitted by your authorized representative by letter dated date supplemented by letters dated date and date and a fax dated date concerning the proper rollover treatment of page of oan distributions from decedent a’s individual_retirement_account ira x under sec_408 of the internal_revenue_code code your authorized representative has submitted the following facts and representations in support of your ruling_request decedent a was born on date h he died on date while a resident of the state c and while married to surviving_spouse b decedent a wa sec_65 years old at his death surviving_spouse b survived decedent a and was alive as of the date of this ruling_request surviving_spouse b’s date of birth is date k surviving_spouse b has not attained age at the time of his death decedent a had an interest in plan d with a date of death value of approximately amount m decedent a established trust e on date j trust e is valid under state c law and became irrevocable upon his death decedent a was the initial trustee of trust e and upon his death surviving_spouse b succeeded him after signing trust e decedent a executed a beneficiary designation form designating trust e the sole and primary beneficiary of his interest in plan d your representative has also provided the internal_revenue_service service with information that indicates that the plan d administrator has advised him that trust e is the primary beneficiary of decedent a’s account in plan d article iv of trust e directs trust e’s trustee to establish two subtrusts upon decedent a’s death trust f and trust g surviving_spouse b is the primary beneficiary of trust f and trust g upon decedent a’s death surviving_spouse b became the sole trustee of both sub-trusts sec_4 a - of trust e provide for the allocation to trust f of an amount of assets sufficient to reduce decedent a’s estate_tax at the time of his death to zero if surviving_spouse b shall survive him sec_4 b of trust e provides in relevant part that the balance of the assets if any are allocable to trust g in the first dollar_figure of a decedent’s estate was exempt from estate_tax sec_4 1a of the trust e states that if the settlor’s spouse shall survive the settlor the trustee shall set_aside in a separate trust hereinafter referred to and known as trust f an amount eligible for the marital_deduction under sec_2056 of the internal_revenue_code_of_1986 as amended the trustee shall allocate to trust f an amount equal to the minimum amount necessary to provide a marital_deduction sufficient to reduce the federal estate_tax on the settlor’s estate to zero after utilizing the applicable credit_amount and any other available credits exemptions and deductions page of sec_4 1a of trust e goes on to state that the trustee shall hold administer and distribute the income and principal of trust f for the benefit of the settlor’s spouse in the following manner the trustee shall pay all of the income from trust f in convenient installments not less frequently than quarter-annually to the settor’s spouse for life in addition the trustee is authorized to distribute to the settlor’s spouse or to any other person designated by the settlor’s spouse such portions of the principal of trust f even to the exhaustion thereof as the settlor’s spouse shall from time to time request in writing ifthe settlor’s spouse shall at any time be unable to exercise the right to withdrawal granted to the settlor’s spouse in sub sec_2 above the trustee is granted discretion to distribute to the settlor’s spouse such portion of the principal of trust f even to the exhaustion thereof as the trustee may deem appropriate to suitably support and maintain the settlor’s spouse to the end that the settlor’s spouse may continue to have the advantages of the standard of living to which settlor’s spouse was accustomed during the lifetime of the settlor consistent with the above-cited language of trust e surviving_spouse b as the sole trustee of trust e and the subtrusts created thereunder allocated decedent a’s interest in plan d to trust f since trust e was the named beneficiary of decedent a’s plan d interest following decedent a’s death the plan d administrator required the entire value of his account to be distributed out of plan d and to trust e no later than date l surviving_spouse b instructed the plan d administrator to execute a transfer of the entire balance of decedent a’s interest in plan d to ira x ira x was set up in the in the name of decedent a deceased for the benefit of trust f with surviving_spouse b the named fiduciary of trust f the transfer was completed in accordance with the pension_protection_act of and relevant provisions of notice_2007_7 2007_5_irb_395 date since the time of decedent a’s death no funds from either decedent a’s plan d interest or from ira x have been used to pay either administrative expenses or estate_taxes associated with the death of decedent a surviving_spouse b now proposes to transfer by means of a transfer described in revrul_78_406 1978_2_cb_157 or timely rollover the full amount standing in ira x into an ira set up and maintained in her name based on the above facts and representations you through your authorized representative request the following rulings that the language of trust e was is sufficient to qualify surviving_spouse b as the sole beneficiary of trust f and of decedent a’s interest in plan d ek 2u0uun940033 that for purposes of internal_revenue_code section section c and sec_408 and reg sec_1_408-8 question and answer-5 surviving_spouse b shall be treated as the sole beneficiary of decedent a’s interest in plan d and ira x and further a b c d that ira x will not be treated as an inherited ira under sec_408 that the ira x account balance may be transferred in a trustee-to-trustee transfer or rolled over from ira x into an ira set up and maintained in surviving_spouse b’s name alone that amounts transferred into an ira set up and maintained in surviving_spouse b’s name by means of either a trustee-to-trustee transfer or timely rollover will not be included in surviving_spouse b’s gross_income nor in the gross_income of trust f and thereby will not be subject_to income_tax under sec_408 in the year in which the transfer or rollover occurs and that the ira established in surviving_spouse b’s name into which the account balance from ira x is to be transferred via a trustee-to-trustee transfer or rollover will be subject_to the distribution_requirements of sec_401 with respect to your ruling requests sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shal not be includible in gross_income in the taxable_year in which paid sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made - i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon the hardship of the employee sec_402 of the code states that for purposes of this title a transfer to an eligible_retirement_plan described in clause i or ii of paragraph b resulting in any portion of a distribution being excluded from gross_income under paragraph shall be treated as a rollover_contribution described in sec_408 sec_402 of the code defines the term eligible_retirement_plan an ira described in sec_408 of the code is included in the definition page of x sec_402 of the code provides generally that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed sec_402 of the code provides generally if a distribution attributable to an employee is paid to the spouse of the employee after the employee’s death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee sec_1_402_c_-2 of the regulations q a provides generally that if a distribution attributable to an employee is paid to the employee's surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee thus a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution if it meets the applicable_requirements of sec_402 and and the associated regulations sec_401 of the code provides that a_trust shall constitute a sec_401 qualified_trust only if the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies such eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408g provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of page of ee 2uu94 another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira code sec_408 of the code provides in general that the rollover rules of code sec_408 do not apply to any amounts required to be distributed in accordance with code sec_401 and sec_408 code sec_401 provides in relevant part that distributions from a retirement_plan qualified within the meaning of code sec_401 must begin no later than the plan participant’s required_beginning_date and must be paid over a period of time that may extend to the joint life expectancies of the plan participant and his her designated_beneficiary code sec_408 extends the code sec_401 requirements to iras described in code sec_408 thus in short an ira owner may receive required distributions over her life expectancy or over a period not to exceed the joint life expectancies of the ira holder and her designated_beneficiary sec_1_408-8 of the regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual’s ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased’s ira as long as the rollover is accomplished with the requisite day period a rollover may be accomplished even if the ira assets pass through either a_trust and or an estate revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution additionally a trustee to trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of code sec_408 with respect to your ruling requests the service notes that pursuant to the language of trust e and the relevant provisions governing the administration of trust f surviving_spouse b was is page of ae entitled to the income of trust f and was also entitled to withdraw as much of the principal thereof including the entire principal as she desired thus surviving_spouse b had has the absolute right to the assets in trust f including decedent a’s interest in plan d with further respect to your ruling requests generally if either a decedent’s plan or ira proceeds pass through a third party eg a_trust and then are distributed to the decedent’s surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over either the qualified_plan or the ira proceeds into his her ira in the current case surviving_spouse b is the sole trustee of trust e and the primary beneficiary and sole trustee of trust f and trust g with the absolute right as noted above to the assets of trust f thus surviving_spouse b would have been eligible to roll over or transfer by means of a trustee-to-trustee transfer decedent a’s interest in plan d to an ira set up and maintained in her name however as noted above said rollover or transfer was not accomplished instead the entire balance of decedent a’s interest in plan d was transferred to ira x which was set up and is maintained in the name of the decedent a deceased for the benefit of trust f ira x distributions are payable to trust f surviving_spouse b is the fiduciary trustee of trust f in short ira x is maintained in the name of decedent a for the benefit of the same beneficiary that was the beneficiary of decedent a’s interest in plan d surviving_spouse b retains her right under the terms of trust f to the income of trust f and to as much trust f principal as she desires thus surviving_spouse b’s right to the assets of ira x is unfettered as was her right to decedent a’s interest in plan d prior to the transfer of said interest to ira x as a result surviving_spouse b may roll over or transfer by means of a section transfer the ira x amounts into an ira set up and maintained in her name the transaction that is described in this ruling_request whereby decedent a’s plan d interest was transferred to ira x did not adversely impinge upon surviving_spouse b’s ability to convert assets held in the name of decedent a originally his interest in plan d to assets held in the name of surviving_spouse b thus with respect to your ruling requests we conclude that the language of trust e was is sufficient to qualify surviving_spouse b as the sole beneficiary of trust f and of decedent a’s interest in plan d that for purposes of internal_revenue_code section ‘section c and sec_408 and reg sec_1_408-8 question and answer-5 surviving_spouse b shall be treated as the sole beneficiary of decedent a’s interest in plan d and ira x and further a b that ira x will not be treated as an inherited ira under sec_408 that the ira x account balance may be rolled over or transferred from ira x into an ira set up and maintained in surviving_spouse b’s name alone page of c d that amounts transferred or rolled over into an ira set up and maintained in surviving_spouse b’s name will not be included in surviving_spouse b’s gross_income nor in the gross_income of trust f and thereby will not be subject_to income_tax under sec_408 in the year in which the transfer or rollover occurs and that the ira established in surviving_spouse b’s name into which the account balance from ira x is to be transferred or rolled over will be subject_to the distribution_requirements of sec_401 this ruling letter assumes that ira x is qualified under sec_408 of the code at all times relevant thereto it also assumes that the ira to be set up and maintained in the surviving_spouse b’s name will also meet the requirements of code sec_408 at all time relevant thereto furthermore it assumes that if surviving_spouse b rolls over a distribution from ira x into an ira set up and maintained in her name the rollover will occur within the time frame set forth in code sec_408 note this letter_ruling does not authorize the transfer or rollover of amounts from ira x into the ira to be set up and maintained in the name of surviving_spouse b which either have been or are required under code sec_401 applicable to iras pursuant to code sec_408 for the years through if any this ruling is directed only to surviving_spouse b who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office page of e if you have any questions please call of id at - or fax at - sincerely yours - fo 4p af - bt ce j frances v sloan manager employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling cc ex ko kk
